Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 
	This is in response to the Amendment dated December 6, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
	Claims 10-12, 14 and 16 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 10-12, 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-

AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-6, 8-11, 15, 17 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	With regards to claims 6, 8, 10-11, 15, 17 and 19, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. has been withdrawn. Claims 6, 8, 10-11, 15, 17 and 19 have been cancelled.
	With regards to claims 1-5 and 9, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. stands.
	Regarding claim 1, Ikumoto teaches a film-forming metal solution for use in a method in which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit tin onto a surface of the substrate from tin ions supplied into the solid electrolyte membrane and thereby form a tin coating on the surface of the substrate, the film-forming metal solution being adapted to supply tin ions into the solid electrolyte membrane, the film-forming metal solution comprising:
• an aqueous (= the metal forming a water-soluble salt) [page 3, [0050]] tin sulfate (= tin 
sulfate) [page 3, [0047]] solution (= the electroplating bath) [page 3, [0046]],
• a solvent comprising isopropyl alcohol (= specific examples of the organic solvents may 

include monohydric alcohols such as 2-propanol) [page 5, [0087]], and 
• a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in 
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019], and a hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]],
	a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M (= the above non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath 
contains it alone, or the total amount of two or more surfactants when the 
electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]], and 
an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the invention is not particularly limited, so long as it is controlled to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]].
	The solution of Ikumoto differs from the instant invention because Ikumoto does not 

disclose the following:
	a.	The hydrophobic group of the nonionic surfactant has a minimum length of less than of 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than the minimum length.
	Ikumoto teaches that:
Among the phenyl or polycyclic phenyl forming a hydrophobic group of the non-ionic surfactant to be used in the present invention, specific examples of the polycyclic phenyl may include styrenated phenyl with addition of 1 to 3 styrene rings (i.e., monostyrenated phenyl, distyrenated phenyl, and tristyrenated phenyl), naphthyl, cumylphenyl, and nonylphenyl. The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy. Specific examples of the substituted phenyl or polycyclic phenyl may include alkyl-substituted.  phenyl (e.g., nonylphenyl) and hydroxy-substituted styrenated phenyl (e.g., styrenated cresol). In view of recess filing property and others, preferred in these specific examples is styrenated phenyl (page 4, [0062]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
b.	The hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units.
Ikumoto teaches that:
The polyoxyalkylene group forming the hydrophilic group of a non-ionic surfactant to be 

used in the present invention is not particularly limited, so long as it is usually used in the field of surfactants. For example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10. The polyoxyalkylene group may have the same kind of oxyalkylene polymerized, or two or more different kinds of oxyalkylenes copolymerized. The oxyalkylene may preferably have a carbon atom number of 2 to 4, more preferably 2 to 3. The oxyalkylene may be either linear or branched. More specifically, examples thereof may include ethylene oxide (EO), propylene oxide (PO), butylene oxide (BO), and adducts of ethylene oxide (EO) and propylene oxide (PO) with at least one selected from the group consisting of ethylene oxide (EO) and propylene oxide (PO) being preferred, and with adducts of ethylene oxide (EO) and propylene oxide (PO) being more preferred (page 4, [0061]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units because Ikumoto teaches that the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Regarding claim 2, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the minimum length of the hydrophobic group is 5 Å or more.

Ikumoto teaches that:
Among the phenyl or polycyclic phenyl forming a hydrophobic group of the non-ionic surfactant to be used in the present invention, specific examples of the polycyclic phenyl may include styrenated phenyl with addition of 1 to 3 styrene rings (i.e., monostyrenated phenyl, distyrenated phenyl, and tristyrenated phenyl), naphthyl, cumylphenyl, and nonylphenyl. The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy. Specific examples of the substituted phenyl or polycyclic phenyl may include alkyl-substituted.  phenyl (e.g., nonylphenyl) and hydroxy-substituted styrenated phenyl (e.g., styrenated cresol). In view of recess filing property and others, preferred in these specific examples is styrenated phenyl (page 4, [0062]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Regarding claim 3, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units.
Ikumoto teaches that:
The polyoxyalkylene group forming the hydrophilic group of a non-ionic surfactant to be used in the present invention is not particularly limited, so long as it is usually used in the field of surfactants. For example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10. The polyoxyalkylene group may have the same kind of oxyalkylene polymerized, or two or more different kinds of oxyalkylenes copolymerized. The oxyalkylene may preferably have a carbon atom number of 2 to 4, more preferably 2 to 3. The oxyalkylene 

may be either linear or branched. More specifically, examples thereof may include ethylene oxide (EO), propylene oxide (PO), butylene oxide (BO), and adducts of ethylene oxide (EO) and propylene oxide (PO) with at least one selected from the group consisting of ethylene oxide (EO) and propylene oxide (PO) being preferred, and with adducts of ethylene oxide (EO) and propylene oxide (PO) being more preferred (page 4, [0061]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units because Ikumoto teaches that the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Regarding claim 4, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 

24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]). 
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches a cumylphenol ethylene oxide adduct, which is a nonionic surfactant as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Regarding claim 5, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061])).
	Regarding claim 9, Ikumoto teaches wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.02 to 0.08 M (= the non-ionic surfactants may preferably 

be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]].

II.	Claims 12-14 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
	With regards to claims 12, 14 and 16, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. has been withdrawn in view of Applicant’s amendment. Claims 12, 14 and 16 have been cancelled.
	With regards to claim 13, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. stands.
	Ikumoto is as applied above and incorporated herein.
	Regarding claim 13, the solution of Ikumoto differs from the instant invention because 
Ikumoto does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.
Like Ikumoto, Yanada teaches tin electroplating. The tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; 

and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Ikumoto with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because a tin plating bath having a pH of not higher than 1 electroplates tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 1 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	Regarding claim 7, Nagel teaches a method of forming a tin coating, the method 
comprising:
• disposing a solid electrolyte membrane having sulfonic acid groups (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid electrolyte 1) [col. 2, lines 54-56] between an anode (= the anode 3 consists of a platinum grid) [col. 2, lines 63-64] and a substrate serving as a cathode (= the cathode 4 of a 

graphite felt) [col. 2, lines 64-65]; 
• bringing a film-forming metal solution into contact with the solid electrolyte 
membrane to supply the tin ions (= a metal, particularly of Group IB or VIII as well 
as Zn, Cd, Sn, or Pb) [col. 2, lines 2-3] into the solid electrolyte membrane (= a solid electrolyte 1, which is saturated with a metal salt solution 2 before the start of electrolysis) [col. 2, lines 52-54]; and
• in conjunction with the supply of the tin ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the 
substrate (= FIG. 5 shows a section through an arrangement for the deposition of metals in the form of a sandwich electrolysis cell) [col. 3, lines 19-21] to deposit tin coating onto a surface of the substrate from the supplied tin ions (= impressing a current across said electrodes of a potential sufficient to electrolyze said metal ions thereby resulting in the deposition of a metal layer along the surface of said electrolyte adjacent said cathode) [col. 2, lines 8-12].
	The method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming metal solution is according to claim 1.
	Nagel teaches electrolytically depositing Sn on a solid, electrically nonconductive surface (col. 2, lines 1-4).
	Ikumoto teaches electroplating tin (page 6, [0100]).
	Regarding claim 1, Ikumoto teaches a film-forming metal solution for use in a method in which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact 

with the substrate, and a voltage is applied between the anode and the substrate to deposit tin onto a surface of the substrate from tin ions supplied into the solid electrolyte membrane and thereby form a tin coating on the surface of the substrate, the film-forming metal solution being adapted to supply tin ions into the solid electrolyte membrane, the film-forming metal solution comprising:
• an aqueous (= the metal forming a water-soluble salt) [page 3, [0050]] tin sulfate (= tin 
sulfate) [page 3, [0047]] solution (= the electroplating bath) [page 3, [0046]],
• a solvent comprising isopropyl alcohol (= specific examples of the organic solvents may include monohydric alcohols such as 2-propanol) [page 5, [0087]], and 
• a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in 
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019], and a hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant 
may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]],
	a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 
0.08 M (= the above non-ionic surfactants may preferably be contained in an electroplating 

bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it 
alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0063]], and 
an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the present invention is not particularly limited, so long as it is controlled to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]].
	The solution of Ikumoto differs from the instant invention because Ikumoto does not disclose the following:
	a.	The hydrophobic group of the nonionic surfactant has a minimum length of less than of 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than the minimum length.
	Ikumoto teaches that:
Among the phenyl or polycyclic phenyl forming a hydrophobic group of the non-ionic surfactant to be used in the present invention, specific examples of the polycyclic phenyl may include styrenated phenyl with addition of 1 to 3 styrene rings (i.e., monostyrenated phenyl, distyrenated phenyl, and tristyrenated phenyl), naphthyl, cumylphenyl, and nonylphenyl. The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy. Specific examples of the substituted phenyl or polycyclic phenyl may include alkyl-substituted.  phenyl (e.g., nonylphenyl) and hydroxy-substituted styrenated phenyl (e.g., styrenated cresol). In view of recess filing property and others, preferred in these specific examples is styrenated phenyl (page 4, [0062]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference 

is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
b.	The hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units.
Ikumoto teaches that:
The polyoxyalkylene group forming the hydrophilic group of a non-ionic surfactant to be used in the present invention is not particularly limited, so long as it is usually used in the field of surfactants. For example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10. The polyoxyalkylene group may have the same kind of oxyalkylene polymerized, or two or more different kinds of oxyalkylenes copolymerized. The oxyalkylene may preferably have a carbon atom number of 2 to 4, more preferably 2 to 3. The oxyalkylene may be either linear or branched. More specifically, examples thereof may include ethylene oxide (EO), propylene oxide (PO), butylene oxide (BO), and adducts of ethylene oxide (EO) and propylene oxide (PO) with at least one selected from the group consisting of ethylene oxide (EO) and propylene oxide (PO) being preferred, and with adducts of ethylene oxide (EO) and propylene oxide (PO) being more preferred (page 4, [0061]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units because Ikumoto teaches that the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and 
alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

IV.	Claim(s) 1-5, 17 and 19 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101922026 (‘026).
	The rejection of claims 1-5, 17 and 19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101922026 (‘026) has been withdrawn in view of Applicant’s amendment.

V.	Claims 6, 11 and 13 have been rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
The rejection of claims 6, 11 and 13 under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Yanada et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claims 8-9 and 15 have been rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto 

et al. (US Patent Application Publication No. 2015/0267310 A1).
	The rejection of claims 8-9 and 15 under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto et al. has been with withdrawn in view of Applicant’s amendment.

VII.	Claims 10, 12, 14 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claim 8-9 and 15 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
	The rejection of claims 10, 12, 14 and 16 under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto et al. as applied to claim 8-9 and 15 above, and further in view of Yanada et al. has been with withdrawn in view of Applicant’s amendment.

VIII.	Claims 20 and 21 have been rejected under 35 U.S.C. 103 as being unpatentable over 
Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1 and 7 above.
	The rejection of claims 20 and 21 under 35 U.S.C. 103 as being unpatentable over Nagel et al. in view of Ikumoto et al. as applied to claims 1 and 7 above has been withdrawn in view of Applicant’s amendment. Claims 20 and 21 have been cancelled.

IX.	Claims 1, 7 and 20-21 have been rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of CN 101922026 (‘026).
	The rejection of claims 1, 7 and 20-21 under 35 U.S.C. 103 as being unpatentable over Nagel et al. in view of CN 101922026 (‘026) has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1
	line 20, the words “film-firming” should be amended to the words -- film-forming --.

Claim 7
	line 9, the word -- a -- should be inserted after the word “deposit”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7
	lines 5-6, recite “bringing the film-forming metal solution according to claim 1 into contact with the solid electrolyte membrane to supply the tin ions into the solid electrolyte membrane”.
	
	The tin ions are the subsequent mention of the tin ions recited in the preamble of claim 1, line 5. Claim 1 is directed to a solution invention and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation (MPEP § 2111.02).
	Thus, “the tin ions” lack antecedent basis. See also claim 7, lines 6-7 and 9.

II.	Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 17-18, recite “the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units”.


Claim 22
	lines 1-2, recite “wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct having 4 to 60 mol of ethylene oxide units”.

	If the nonionic surfactant has 11 to 15 mol of the ethylene oxide units, it is unclear from the claim language how the nonionic surfactant is a cumylphenol ethylene oxide adduct having 4 to 60 mol of ethylene oxide units. 

Claim Rejections - 35 USC § 103
Solution
I.	Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1-5 and 9  above.
	Ikumoto is as applied above and incorporated herein.
Regarding claim 22, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct having 4 to 60 mol of ethylene oxide units (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number 

of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061])).
Regarding claim 23, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct having 11 to 13 mol of ethylene oxide units (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061])).
	Regarding claim 24, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the cumylphenol ethylene oxide adduct has a hydrophilic-lipophilic balance of 13 to 15.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). 
The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]). 

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches a cumylphenol ethylene oxide adduct, which is a nonionic surfactant as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Regarding claim 25, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the cumylphenol ethylene oxide adduct has a hydrophilic-lipophilic balance of 13 to 15.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably 
be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). 
The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]). 
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches a cumylphenol ethylene oxide adduct, which is a nonionic surfactant as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed 

properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

Method
II.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1 and 7 above.
	Nagel and Ikumoto are as applied above and incorporated herein.
	Regarding claim 26, the method of Nagel differs from the instant invention because Nagel does not disclose wherein a surface roughness (ten-point average height, Rz.J94 (µm)) of 
the tin coating is 3 µm or less.
	Nagel teaches a metal deposited onto the surface of the substrate (= a method of electrolytically depositing a metal, particularly of Group IB or VIIl as well as Zn, Cd, Sn, or Pb on a solid, electrically nonconductive surface) [col. 2, lines 1-4].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Nagel combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

Response to Arguments
Applicant’s arguments filed December 6, 2021 have been fully considered but they are not persuasive.  The standing prior art rejections have been maintained for the following reasons:
Applicant states that the present claims recite a novel and nonobvious improvement over the applied prior art in view of the claim amendments and for the same reasons explained in the previously-filed response.
In response, Ikumoto teaches a solution in a similar manner as presently claimed. If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	The reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the 

combination to achieve the same advantage or result discovered by Applicant (MPEP § 2144).

Applicant’s showing is based on the experimental method of:
A nickel SED film (thickness: 4 µm, substrate: copper-sputtered substrate, current density: 100 mA/cm2, electrolyte solution: 1 M aqueous nickel chloride solution + acetic acid (pH=4.0), temperature: 80o C. pressure: 0.5 MPa, size: 10.times.10 mm) was used as a substrate for surface morphology observation, which was used as a cathode. A solution containing a 
0.19 M aqueous tin sulfate solution, a 0.014 M nonionic surfactant, and isopropyl alcohol (solvent) was prepared as a film-forming metal solution. In the solution, the concentration of tin sulfate was 40 g/l, the concentration of sulfuric acid was 100 g/l, and the concentration of IPA was 17 g/l. Using an ion-exchange membrane (N117, manufactured by E.I.  du Pont de Nemours and Company) as a solid electrolyte membrane and a tin foil (SN-443261, manufactured by The Nilaco Corporation) as an anode, solid electrolyte deposition targeting a tin film thickness of 4 µm was performed at a substrate temperature of 40o C., a pressure of 0.50 MPa, a tin film formation area of 10 x 10 mm, and a voltage of 0.2 V to form a tin coating on the substrate. The film formation region was prepared by attaching a polyimide tape (Kapton Adhesive Tape: 650R#25, manufactured by Teraoka Seisakusho Co., Ltd.) on the substrate and forming a 10-mm-square opening in the polyimide tape. For the tin coating thus obtained, the surface roughness (ten-point average height, Rz.J94 (µm)) was measured. The measurement of the surface roughness was conducted using a probe-type surface roughness tester (SV-624, manufactured by Mitutoyo Corporation) according to JIS B 0601. The measurement results are shown in Table 1. The relationship between the number of ethylene oxide units in the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 2, and the relationship between the hydrophilic-lipophilic balance (HLB) value of the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 3. In the column headed “Uniformity” of Table 1, a metal coating having a Rz.J94 of 3 µm or less and having gloss is rated as "Good", a metal coating having a Rz.J94 of more than 3 µm and not more than 4 µm and/or lacking gloss is rated as “Average”, and any other metal coating is rated “Poor” (Applicant’s specification, page 12, [0036]).

	Present claim 1 recites:
A film-forming metal solution for use in a method in which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit tin onto a surface of the substrate from tin ions supplied into the solid electrolyte membrane and thereby form a tin coating on the surface of the substrate, the film-forming metal solution being adapted to supply the tin ions into the solid electrolyte membrane, 
the film-forming metal solution comprising:

an aqueous tin sulfate solution, 
a solvent comprising isopropyl alcohol, and 
a nonionic surfactant, wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide units, and a hydrophobic group having a cyclic structure, 
the hydrophobic group of the nonionic surfactant has a minimum length of less than 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than the minimum length, 
the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units,
a concentration of the nonionic surfactant in the film-firming metal solution is 0.01 to 0.08 M, and 
an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l.

	Present claim 7 recites:
A method of forming a tin coating, the method comprising: 
disposing a solid electrolyte membrane having sulfonic acid groups between an anode and a substrate serving as a cathode; 
-3-bringing the film-forming metal solution according to claim 1 into contact with the solid electrolyte membrane to supply the tin ions into the solid electrolyte membrane; and;
in conjunction with the supply of the tin ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the substrate to deposit tin coating onto a surface of the substrate from the supplied tin ions.

	The solution and method as presently claimed is not commensurate in scope with the disclosed experimental method. 
The testing of Applicant’s solution described for its ability to improve surface roughness, glossiness and uniformity of the deposited metal film is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested 
was not representative of the overall broadness of what is presently claimed, i.e., ability to improve surface roughness, glossiness and uniformity of the deposited metal film only works 
for what was specifically tested. 

	To establish unexpected results over a claimed range, applicants should compare sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See also MPEP 716.02(d).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Bokisa et al. (US Patent No. 4,885,064) is cited to teach electrodepositing tin (col. 1, lines 7-10). Another aspect of this invention relates to additive compositions which may be mixtures of the compositions without any solvent or carrier, or they may be concentrates of bath components in water, alcohols (e.g., propanol or isopropanol) or mixtures of water and one or more alcohols (col. 14, lines 10-15).
	JP 2017031447 is cited to teach electrolytically depositing tin (abstract; and ƿ [0001]). The soluble stannous salt is stannous sulfate (ƿ [0038]) and a bath was prepared comprising bisphenol E polyethoxylate (EO 15) and isopropyl alcohol (ƿ [0073]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 
examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 3, 2022